ALLEN, J.
The defendant was convicted of having falsely and maliciously charged another with having committed a felony, to-wit, perjury. His punishment was assessed at a fine of $15' and costs, and he appeals.
No briefs: have been filed, and there are no assignments of error before us. It is our duty under the law, however, to examine the record and pass judgment thereupon.
A bill of exceptions was duly filed, and we have the testimony before us in the record. We have very carefully examined the record, and have been unable to perceive any reversible error therein. The information is in due form. The evidence on behalf of the State, consisting of the testimony of three witnesses', was amply sufficient to make a prima-facie case against the defendant. The evidence oh behalf of defendant consisted of his own testimony, which went to deny the speaking of the alleged slanderous words. The evidence is ample to sustain the conviction, and the judgment appears to be in due form.
The judgment should be affirmed, and it is so ordered.
Reynolds, P. J., and Nortoni, J., concur.